DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,206,639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 61, 67-73, 90, 74, 94, 75, 76, 95, 96, 77, 91, 92, 93, and 97 (renumbered 1-20 respectively) are allowed.
Examiner’s statement on the reasons for allowance were presented in the Office action mailed March 17, 2022 (pages 6-7) and are maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799